DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1–3, 11, 12, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morino et al. (US Pub. # 20150135824), hereinafter referred to as Morino.
Regarding claim 1, Morino teaches, “A physical quantity detection device comprising a plate-shaped chip package (Fig. 10A, ref. # 400) that is arranged to protrude from a wall surface (Fig. 10A, 10B; ref. # 372) of a flow path (Fig. 7, ref. # 386) of a measurement target gas (30) and has a width along a flow direction of the measurement target gas, wherein the chip package includes a flow rate detection unit (Fig. 10A, 10B; ref. # 436; para. [0090]), an accelerating flow path having (square area surrounding 436; see Fig. 11) a cross-sectional area narrower than a cross-sectional area of the flow path and in which the flow rate detection unit is arranged, a measurement surface provided with the accelerating flow path (where 436 sits; Fig. 11), a non-measurement surface (back surface of 400, opposite 436) opposite to the measurement surface, and a separation flow portion (Edges of 400, best seen in Fig. 7, left and right most sides of 400) that partitions the flow path into a measurement flow path facing the measurement surface (at 436 side) and a non-measurement flow path (opposite side of 436) facing the non-measurement surface, and an end portion (edges of square of 436) of the accelerating flow path and an end portion of the separation flow portion (edges of 400 at 430; see Fig. 7, 11) are separated from each other in a width direction of the chip package.”
Regarding claim 2, Morino teaches, “wherein both end portions of the accelerating flow path and both end portions of the separation flow portion are separated in the width direction (edges of square area surrounding 436 separated from edges of 400 in width direction, see Fig. 7, 10, 11).”
Regarding claim 3, Morino teaches, “wherein both the end portions of the accelerating flow path are located inside both the end portions of the separation flow portion in the width direction (edges of square area surrounding 436 located inside of edges of 400, see Fig. 7, 10, 11).”
Regarding claim 11, Morino teaches, “wherein a distal end portion in a protruding direction of the chip package has a tapered shape in which a dimension in the width direction decreases as approaching the distal end (Fig. 7, 10B, 11; see edges of 400, dimension decreases approaching distal end).”
Regarding claim 12, Morino teaches, “wherein the chip package (400) has inclined surfaces (see right and left most edges of 400 in Fig. 7, 10, 11) on both sides of the measurement surface (side where 436 sits) in the width direction, and the inclined surface (inclined surfaces of 400 shown in Fig. 7 “approach” surface where 436 sits) is inclined so as to approach the measurement surface as approaching an edge of the chip package in the width direction.”
Regarding claim 15, Morino teaches, “wherein the chip package (400) includes a first inclined portion (Fig. 11, at edges of square surrounding 436) and a second inclined portion (at 400 edges, see Fig. 7, 11), the first inclined portion (edges of square area surrounding 436 inclined and depth decreases to flat towards ends near edges of 400) is inclined so as to decrease the depth of the accelerating flow path toward both ends in the width direction on the measurement surface, and the second inclined portion (edges of 400 thinner at right and left most edges, see Fig. 7, 11) is inclined such that a thickness of the separation flow portion becomes thinner toward both ends in the width direction on the measurement surface.”
Allowable Subject Matter
Claims 4–10, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claims 4, 13, and 14, the prior art does not teach or suggest the claimed, “wherein the one end portion of the accelerating flow path and the one end portion of the separation flow portion are separated from each other in the width direction, and the other end portion of the accelerating flow path and the other end portion of the separation flow portion coincide with each other.”
Regarding claim 5, the prior art does not teach or suggest the claimed, “wherein the accelerating flow path has a pair of side wall portions extending along the width direction so as to face a protruding direction of the chip package, and a length of one of the side wall portions is longer than a length of the other side wall portion in the width direction.”
Regarding claim 6, the prior art does not teach or suggest the claimed, “wherein both the end portions of the accelerating flow path are located outside both the end portions of the separation flow portion in the width direction.”
Regarding claims 7 and 8, the prior art does not teach or suggest the claimed, “wherein the accelerating flow path has a pair of side wall portions extending along the width direction so as to face a protruding direction of the chip package, one side wall portion is provided on a wall surface of the flow path, and a gap is provided between the one side wall portion and a distal end portion of the chip package.”
Regarding claims 9 and 10, the prior art does not teach or suggest the claimed, “wherein the accelerating flow path has a pair of side wall portions extending along the width direction so as to face a protruding direction of the chip package, one side wall portion is a wall surface of the flow path, and a distal end portion of the chip package has a gap between the distal end portion and the one side wall portion, and has an inclined surface inclined so as to approach the non-measurement surface as approaching the one side wall portion.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO–892 form. The references cited herewith teach flow detection devices with construction similar to the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D WALSH whose telephone number is (571)272-2726. The examiner can normally be reached M-F, 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN D WALSH/            Primary Examiner, Art Unit 2852